Title: From John Adams to John Farmer, 17 November 1819
From: Adams, John
To: Farmer, John



Dear Sir.
Quincy Montezillo 17th. Novber. 1819

I regret extremely the loss of your Memoire’s of Billerica which must have failed in the Post Office—because I have a great curiosity to see some what of the History of that Colony—the Thompson’s Bracketts and Adams’s which Migrated so early from Mount Wollaston to Billerica Chelmsford and New-hamsphire—I have a Strong ambition to Support a claim for Mount Wollaston for the honor of being the Hive from whence the Ancester of Count Rumford issued—for as the Name of that meritorious Philosopher was Thompson I suspect he was descended from our first Minister that Resolute Theologian who trampled under his feet the Snake that had terrified the Assembly of Divines at Cambridge—and had crepted into the Seat of the Moderator when they were discussing the Platform of Church Government—
You Sir can easily inform me whether my conjecture has any foundation—and you will very much oblige your friend / and Humble Servant
John Adams